The relator was prosecuted as a criminal, and subsequently a civil suit was filed against him. In the civil action application was made to the court for a subpœna duces tecum, calling for the production, in court, of defendant's books. In response to this motion, the relator asserted his constitutional right to refuse to give evidence against himself, and therefore declined to produce his books as long as the criminal prosecution stood against him. The court gave the accused time, until the following Tuesday, to produce his books in court under the penalty of law. The relator thereupon applied to this court for relief. A rule nisi issued, but no response to the rule has been made.
Article 475 of the Code of Practice provides: "If in the course of the suit either party discovers that his interest require the introduction of titles and papers in the possession of the adverse party, or of a third person, the court shall, on application, order the production of such books or papers; provided, however, that in no case shall a person be compelled to produce papers that would subject him to a criminal prosecution under the penal laws of the State."
Under article 475, C.P., relator is entitled *Page 153 
to the relief applied for, and it is therefore ordered that the writ heretofore issued herein be perpetuated, and that the judge of the Twenty-First judicial district court be restrained from proceeding further in the premises.